Title: John Barnes to Thomas Jefferson, 12 February 1816
From: Barnes, John
To: Jefferson, Thomas


            
              Dear Sir—
              George Town Coa 12th Febuary 1816—
            
            The long wished for letter from the good Genl has at length Arrived and I hasten herewith to inclose you Duplicate—you will perceive by my letter of the 19 Ulto the appt Balance of his a/c in my hands was $1130.69100 exclusive of his Treasury Notes $4.500—bearing 5⅖  Int. due 16 April—to be then funded—I may therefore count on remitting him £200 Sterg on the best terms going—will I presume—Amot to somewhere abt $950—to $1000—with the expectation of another & like Remittance to follow in the fall—will I trust—be satisfactory to the General
            I am quite Anxious to be favor’d with a line from you, lest indisposition may have been the cause of my not receiving One—
            
              yours most Respectfully, with the greatest Esteem,
              John Barnes.
            
          